COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER OF CONTINUING ABATEMENT

Appellate case name:        Rolando L. Olivia Rodriguez v. The State of Texas

Appellate case number:      01-20-00050-CR

Trial court case number: 1562399

Trial court:                182nd District Court of Harris County

         On September 17, 2020, this appeal was abated and remanded to the trial court for further
proceedings regarding the trial court’s certification that this is a plea bargain case and appellant
has no right to appeal. As discussed in our abatement order, our review suggests that the
certification is defective and appellant has a right to appeal. Pursuant to our order, the trial court
was directed to (1) hold a hearing within 30 days of the order and (2) cause a supplemental record
to be filed with our Court within 30 days of the hearing. To date, however, a supplemental record
has not been filed.
        Accordingly, we continue to abate the appeal. Unless the hearing has already been held
pursuant to our abatement order, the trial court shall within 20 days of this order conduct a hearing
at which a representative of the Harris County District Attorney’s Office and appellant’s counsel
shall be present. Appellant shall also be present for the hearing in person or, if appellant is
incarcerated, at the trial court’s discretion, appellant may participate in the hearing by closed-
circuit video teleconferencing. The trial court shall have a court reporter, or court recorder, record
the hearing.
       We direct the trial court to:
           1) Execute an amended certification of appellant’s right to appeal indicating whether
              or not appellant has the right to appeal; and

           2) Make any other findings and recommendations the trial court deems appropriate.

See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1.
         The trial court clerk is directed to file a supplemental clerk’s record containing the
certification of appellant’s right to appeal and any other findings, recommendations, and orders of
the trial court with this Court within 30 days of this order. See TEX. R. APP. P. 34.5(c)(2). The
court reporter is directed to file the reporter’s record of the hearing within 30 days of this order.
       The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record and the supplemental reporter’s record of the hearing are filed in this Court.

       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau________
                                Acting individually


Date: ___January 13, 2022_____